© oH own kh wD NM He

No we Nw NY NS NS NS NN Oe KS ke ee el hlrretlhlcrelUr llr
on om oOo FPF CF NYO K TO HO BON FO oe FF WHO NYO KK CO

 

 

AARON D. FORD
Attorney General
HENRY H. KIM (Bar No. 14390)
Deputy Attorney General
State of Nevada
Office of the Attorney General
555 E. Washington Ave., Ste. 3900
Las Vegas, Nevada 89101
(702) 486-3095 (phone)
(702) 486-3773 (fax)
Email: hkim@ag.nv.gov

Attorneys for Defendants

James Dzurenda, Bob Faulkner,
Martin Naughton, and Frances Oakman

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
Jaysen Patterson, Case No. 2:18-cv-02191-JAD-BNW
Plaintiff, Order Granting
MOTION FOR EXTENSION OF TIME
Vv. TO SUBMIT PROPOSED
STIPULATION TO DISMISS
Romeo Aranas, e al., (FIRST REQUEST)

Defendants.

 

Defendants, James Dzurenda, Bob Faulkner, Martin Naughton, and Frances
Oakman, by and through counsel, Aaron D. Ford, Attorney General for the State of Nevada,
and Henry H. Kim, Deputy Attorney General, hereby file this Motion for Extension of Time
to Submit Proposed Stipulation to Dismiss pursuant to this Court’s Minute Order (ECF
No. 18).

I, INTRODUCTION

On February 28, 2020, parties reached a settlement at the Early Mediation
Conference. (ECF No. 18). The Court ordered that proposed stipulation to dismiss be
submitted by March 30, 2020. (ECF No. 18). Defense counsel sent out to Patterson a
proposed settlement agreement as well as a stipulation and order for dismissal. Patterson
responded with a letter proposing several changes to the terms of the settlement

agreement. Parties have not yet finalized the terms of the settlement agreement.

Page 1

 
© oH own kh wD NM He

No we Nw NY NS NS NS NN Oe KS ke ee el hlrretlhlcrelUr llr
on om oOo FPF CF NYO K TO HO BON FO oe FF WHO NYO KK CO

 

 

II. ARGUMENT

Defense counsel has been working diligently to finalize the terms of the settlement
agreement with Patterson. Accordingly, Defendants respectfully request that this Court
grant additional 45 days to submit a proposed stipulation to dismiss so that parties can
finalize the terms of the settlement agreement.
Ill. CONCLUSION

For the foregoing reasons, Defendants respectfully request that this Court grant
additional 45 days to submit a proposed stipulation and order of dismissal. With the 45-
day extension, the proposed stipulation and order of dismissal would be due May 14, 2020.

DATED this 30th day of March, 2020.

Respectfully submitted,

AARON D. FORD
Attorney General

By: ___/s/ Henry H. Kim
HENRY H. KIM (Bar No. 14390)
Deputy Attorney General
Attorneys for Defendants

ORDER

Good cause appearing, IT IS HEREBY ORDERED that the motion to extend time [ECF
No. 20] is GRANTED. The parties have until May 14, 2020, to submit their proposed
stipulation and order of dismissal.

   

U.S. Distkict Judge’ 3-30-2020

Page 2

 
